Truly, J.,
delivered the opinion of the court.
On the former appeal of this case it was reversed and remanded (83 Miss., 446; s. c., 36 South., 251), with direction to the chancellor to state an account between the parties and calculate the amount due by Clark, Hood & Co. to the estate of John A. Blair under the contract between Blair & Anderson and Clark, Hood & Co. That contract recites that Blair & Anderson were to receive a stated contingent fee for legal services to be rendered in and about matters mentioned therein, and contains this provision: “If said litigation is compromised in respect to said claim, then the parties of the second part (Blair & Anderson) agree to deduct not less than one-fourth nor more than one-half of the contingent fee as may be equitable under the circumstances.” The chancellor decided that the litigation which Blair & Anderson had been employed to conduct had been by the parties compromised, and rendered a decree reducing the fee to which the estate of Blair was entitled by deducting one-fourth of the amount originally stipulated by the terms of the contract. From this decree the executors of Blair appeal, contending that there Avas in fact no compromise of- the litigation, and therefore the fee should have been calculated at the full amount originally stated in the contract, and that the deduction was erroneous. Clark, Hood & Co. prosecute a cross-appeal, and insist that the finding of the chancellor that the litigation *801was compromised was correct, but that tbe deduction of one-fourth was not “equitable under the circumstances,” and that the fee should have been reduced by one-third.
The record, as presented upon the former appeal, and considered in connection with this, demonstrates the correctness of the conclusion of the chancellor in holding that the litigation between the parties was terminated by compromise. The suits never reached a final decision by any court, but after the report of the auditors of the chancery court, though both parties were dissatisfied therewith, they agreed to accept and abide by it as final, and a decree was entered in accordance with the compromise. By this agreement one side abandoned all contest as to the claims allowed by the auditors, while the' other side ceased all attempt to enforce the collection of other claims to a very large amount, then pending, some of which, according to the testimony, their lawyers were reasonably certain of having allowed upon the presentation of the auditors’ report to the chancery court. This arrangement was in every true sense a compromise within the meaning of the contract in question. This disposes of the contention of appellants adversely to their claim.
The contention of appellees (cross-appellants) presents a question of more difficulty. It is based on the fact that the counsel who continued the prosecution of the litigation after the death of Col. Blair upon the consummation of the compromise between the parties litigant reduced their contingent fee by a deduction of one-third, as being a settlement whichjwas equitable under the circumstances. So it is urged, as this was their opinion of what constituted an equitable settlement, and as their testimony was the only positive proof that the chancellor had on which to base his conclusion on this point, that decree should have only allowed to the estate of Blair the same fee that other counsel claimed. But the answer to this argument is that in making a settlement of their individual' and private business with their clients, these attorneys were dealing *802strictly with their own, and had the power and an undoubted right to make such reduction as they thought advisable; but the chancellor was not confined to a consideration of this testimony, but had the whole record before him, and, in view of the vast amount of labor which had been bestowed by the attorneys on the preparation and prosecution of these claims, and considering the substantial benefit of this labor as shown by the award of the auditors, decided that a reduction of one-fourth, being the minimum amount stipulated by the contract, was just and equitable to all concerned. We see no sufficient grounds for disturbing his conclusion in the premises.

The decree appealed from is affirmed both on direct and cross-appeal.